FORM OF
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT (the “AMENDMENT”) is made as of the ____ day of _____, 2011
(the “Effective Date”), and shall hereby constitute an amendment to the
Executive Employment Agreement, dated as of July 1, 2008 (the AGREEMENT”),
between DBA Distribution Services, Inc., with a place of business at 701
Cottontail Lane, Somerset, NJ 08875 (the “Company”), and James C. Eagen, an
individual residing at 157 Cokesbury Rd., Lebanon, NJ 08833 (the “Executive”).


RECITALS


WHEREAS, the Executive and the Company entered into the Agreement, effective
July 1, 2008, and Executive is currently employed by the Company under the
Agreement; and


WHEREAS, pursuant to Section 6.5 of the Agreement, the Company and the Executive
may amend the Agreement by further agreement, in writing, fully executed by each
of the parties; and


WHEREAS, the parties desire to enter into this Amendment, which Amendment shall
amend and the Agreement and be effective as of the date first set forth above;
and


NOW THEREFORE, in consideration of the foregoing, the mutual and dependent
promises hereinafter set forth, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by the parties,
intending to be legally bound, do hereby agree as follows:
 
 
1.
Amendments.



 
a.
Term  Section 2.0 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:



2.         Term.  Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until March 31, 2013; provided, however, that
commencing on March 31, 2013 and on each anniversary thereafter (each an
"Extension Date"), the Term shall be automatically extended for an additional
one-year period, if, at least ninety (90) days prior to the next Extension Date,
the Executive provides to the Company written notice of his desire to extend the
Term (the "Executive Notice"); unless either:  (i) within ten (10) days of
receiving the Executive Notice; or (ii) at least ninety (90) days prior to the
next Extension Date; the Company provides notice to the Executive of its desire
not to extend the Term, in either of which case, the Term shall not be deemed
extended.  As used in this Agreement, the "Term" shall refer to the period
beginning on the Effective Date and ending on the date the Executive's
employment terminates in accordance with this Section 2 or Section 5.  In the
event that the Executive's employment with the Company terminates, the Company's
obligation to continue to pay all base salary, as adjusted, and other benefits
then accrued shall terminate except as may be provided for in Section 5 of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
Duties and Title  Section 3.0 of the Employment Agreement is hereby deleted in
its entirety and replaced with the following:



3.0           Duties and Title.


3.1           Title.  The Company shall employ the Executive to render exclusive
and full-time services to the Company and its affiliates.  The Executive shall
serve in the capacity of VP of Operations – Eastern Region and shall report
directly to Chief Executive Officer of the Company (the "CEO") or such other
person as the CEO shall designate.
 
3.2           Duties.  The Executive will have responsibilities and will perform
such executive duties commensurate with the position of VP of Operations as may
be assigned by the CEO, including the oversight of the Company’s Newark/Somerset
operations.  The Executive will devote all his full working-time and attention
to the performance of such duties and to the promotion of the business and
interests of the Company and its affiliates.  The Executive shall not be
precluded from engaging in community and civic activities, the focus of which is
not primarily political, provided that such activities, either individually or
in the aggregate, do not give rise to a conflict of interest with the Company or
otherwise materially interfere with the Executive's performance.
 
 
c.
Compensation and Benefits by the Company  Section 4.0 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:



4.0           Compensation and Benefits by the Company. As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Executive the following during the Term:


4.1           Base Salary.  The Company will pay to the Executive an annual base
salary of $208,000, payable in accordance with the customary payroll practices
of the Company ("Base Salary").
 
4.2           Participation in Employee Benefit Plans.  The Executive shall be
entitled, if and to the extent eligible, to participate in all of the applicable
benefit plans of the Company, which may be available to other senior executives
of the Company, on the same terms as such other executives.  The Company may at
any time or from time to time amend, modify, suspend or terminate any employee
benefit plan, program or arrangement for any reason without Executive's consent
if such amendment, modification, suspension or termination is consistent with
the amendment, modification, suspension or termination for other employees of
the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           Vacation.  The Executive shall be entitled to four (4) weeks of
paid vacation to be scheduled so as not to disrupt or interfere with management
of the business.  Executive shall not be entitled to payment for unused vacation
days.
 
4.4           Expense Reimbursement.  The Executive shall be entitled to receive
reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.
 
4.5           Stock Options.  During the Term, the Executive shall be eligible
to receive grants of stock options under the Radiant Logistics, Inc. 2005
Incentive Stock Plan.
 
 
2.
Continuing Effect of Agreement. The Agreement shall continue in full force and
effect as amended herein.



 
3.
Counterparts.  This Agreement may be executed in one or more copies, each of
which shall be deemed an original.  This Agreement may be executed by facsimile
signature and each party may fully rely upon facsimile execution; this agreement
shall be fully enforceable against a party which has executed the agreement by
facsimile.

 
IN WITNESS WEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.



 
COMPANY:
       
 
 
DBA DISTRIBUTION SERVICES, INC.
            By:           Its:       

 

 
EXECUTIVE:
                      JAMES C. EAGEN

 
 
 

--------------------------------------------------------------------------------

 